 

Exhibit 10.1

 

November 26, 2019

 

Mersana Therapeutics, Inc.

840 Memorial Drive

Cambridge, MA 02139

 

Attn: Anna Protopapas, President and Chief Executive Officer

 

Re:3(a)(9) Exchange Agreement

 

Ladies and Gentlemen:

 

This letter agreement (the “Agreement”) confirms the agreement of Mersana
Therapeutics, Inc., a Delaware corporation (the “Company”), and the holders of
the Common Stock listed on Schedule I attached hereto (the “Stockholders”),
pursuant to which the Stockholders have agreed to exchange an aggregate of
2,575,000 shares (the “Shares”) of Common Stock, par value $0.0001 per share
(the “Common Stock”), beneficially owned by the Stockholders in consideration
for one or more Common Stock Warrants in the form attached hereto as Exhibit A
(each a “Warrant”) to purchase an aggregate of 2,575,000 shares of Common Stock
(the “Warrant Shares”) on the terms specified below.

 

In consideration of the foregoing, the Company and the Stockholders agree as
follows:

 

(1)       No later than the close of business on the first business day after
the date hereof (the “Closing Date”) and subject to the satisfaction or waiver
of the conditions set forth herein, the Stockholders shall exchange the Shares
for the Warrants (the “Exchange”) in the respective amounts listed on Schedule
I. The Exchange shall be consummated pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”). On the Closing Date:
(a) the Company and the Stockholders shall jointly and irrevocably instruct
Computershare Trust Company, N.A. (the “Transfer Agent”) to cancel the direct
registration book-entry statements from the Transfer Agent evidencing the
Shares; and (b) the Company shall irrevocably instruct the Transfer Agent to
issue and deliver to the Stockholders the Warrants representing the Warrant
Shares, in the amounts and in the names set forth on Schedule I.

 

(2)       The Company represents and warrants to each Stockholder as follows:

 

(a)                Neither the Company nor any of its affiliates nor any person
acting on behalf of or for the benefit of any of the forgoing, has paid or
given, or agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange.

 

(b)                It has the requisite corporate power and authority and power
to enter into this Agreement and to consummate the Exchange and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Company.

 

(c)                It has reserved a sufficient number of shares of Common Stock
as may be necessary to fully permit the exercise of the Warrants and the
issuance of the Warrant Shares, without regard to any beneficial ownership
limits set forth in the Warrant.

 



 

 

 

(3)       Each Stockholder, as to itself only, represents and warrants to the
Company as follows:

 

(a)                It has the requisite power and authority to enter into this
Agreement and consummate the Exchange and such transactions shall not contravene
any contractual, regulatory, statutory or other obligation or restriction
applicable to it.

 

(b)                It is the record and beneficial owner of, and has valid and
marketable title to, the Shares being exchanged by it pursuant to this
Agreement, free and clear of any lien, pledge, restriction or other encumbrance
(other than restrictions arising pursuant to applicable securities laws), and
has the absolute and unrestricted right, power and capacity to surrender and
exchange the Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction or other encumbrance. It is not a party
to or bound by, and the Shares being exchanged by it pursuant to this Agreement
are not subject to, any agreement, understanding or other arrangement (i)
granting any option, warrant or right of first refusal with respect to such
Shares to any person, (ii) restricting its right to surrender and exchange such
Shares as contemplated by this Agreement, or (iii) restricting any other of its
rights with respect to such Shares.

 

(c)                Neither it nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) and the rules and
regulations of the Commission promulgated thereunder) for soliciting the
Exchange.

 

(4)       The Stockholders shall pay Company’s reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement incurred through
the Closing Date, not to exceed ten thousand dollars ($10,000).

 

(5)       This agreement, and any action or proceeding arising out of or
relating to this agreement, shall be exclusively governed by the laws of the
State of New York.

 

(6)       In the event that any part of this agreement is declared by any court
or other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Stockholders and the Company shall endeavor in good faith
negotiations to modify this agreement so as to affect the original intent of the
parties as closely as possible.

 

(7)       This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

  Common Stockholder:       Biotechnology Value Fund, L.P.       By: BVF
Partners L.P., General Partner       By: BVF, Inc., General Partner       By:
/s/ Mark Lampert   Name: Mark Lampert   Title: President

 

  Biotechnology Value Fund II, L.P.     By: BVF Partners L.P., General Partner  
    By: BVF, Inc., General Partner       By: /s/ Mark Lampert    Name: Mark
Lampert   Title: President

 

  Biotechnology Value Trading Fund OS, L.P.     By: BVF Partners OS, Ltd.,
General Partner     By: BVF Partners L.P., Sole Member       By: BVF, Inc.
General Partner       By: /s/ Mark Lampert    Name: Mark Lampert   Title:
President

 

Acknowledged and agreed to:     Mersana Therapeutics, Inc.       By: /s/ Anna
Protopapas   Name: Anna Protopapas   Title: President & CEO  



 

 

 

SCHEDULE I

 

Stockholder  Shares of Common Stock
to be Exchanged   Warrant Shares  Biotechnology Value Fund, L.P.   1,318,000  
 1,318,000  Biotechnology Value Fund II, L.P.   1,070,000    1,070,000 
Biotechnology Value Trading Fund OS, L.P.   187,000    187,000  Total 
2,575,000   2,575,000 

 



 

 

 

EXHIBIT A

Form of Warrant to Purchase Common Stock

 



 

 

